ye

etna, geld ; I)
AO 245B (Rev, 02/08/2019) Judgment in a Criminal Petty Case (Modified) - Page L of!

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

United States of America ss JUDGMENT IN A CRIMINAL CASE

Vv, . (For Offenses Committed On or After November 1, 1987)
Jose Saldivar-Hernandez Case Number: 3:19-mj-24451
Chloe $8; Dillon

 

 

Defendant’s Afforney fe j ( Ee
‘ FS Bane eatin Boll

 

REGISTRATION NO. 91662298

THE DEFENDANT: NOV 26 2019
pleaded guilty to count(s) 1 of Complaint

 

 

 

 

 

 

 

 

 

 

L} was found guilty to count(s) SOUTHERN se TOF CALIFORNG
after a plea of not guilty.

Accordingly, the defendant is adjudged guiity of such count(s), which involve the following offense(s):
Title & Section Nature of Offense Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) . 1

Cl The defendant has been found not guilty on count(s)
O Count(s) dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be |
imprisoned for a term of:

 

fo |
XR TIME SERVED o. days

i Assessment: $10 WAIVED x] Fine: _ WAIVED

Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
whe defendant’s possession at the time of arrest upon their deportation or removal,

CL] Court recommends defendant be deported/removed with relative, charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

Tuesday, November 26, 2019
Date of Imposition of Sentence

mes ft

DUSM Nw HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

 

Clerk’s Office Copy | | 3:19-mj-24451_

 

 

 
